DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: because reference characters "25" and "26" have both been used to designate curved buckling portion see [0023-0024] of the instant application and possibly other paragraphs as well.  Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Regarding claim 1, “om” should be “on”
Regarding claim 3, “when assembly” should be “when assembled”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 2nd to last line, what is “the elastic piece of the cover”?  The elastic piece is disposed on the cover but no “elastic piece of the cover” was introduced and lacks antecedent basis.  Is there another elastic piece of the cover or should the claim read, “the elastic piece on (or attached to) the cover”?  For the purposes of examination the latter is assumed.  In addition, i
the language, “another end of the elastic piece of the cover is buckled with one side of the pill storage cavity of the box body.” Is not clear.  No “elastic piece of the cover” is previously introduced in the claim.  Immediately prior to the limitation in question, the elastic piece is already taught as being fixed on the box body.  The last limitation that discusses the elastic piece again being fixed on the box body does not make sense.  Either the applicant is trying to claim that an elastic piece end is buckled to the cover or that the cover is buckled to the box body or further limiting that the connection between the end of the elastic piece is buckled with the storage cavity.  As far as can be understood from the disclosure, the last limitation is meant to claim that another end of the elastic is buckled with the cover, not with the pill storage cavity. Or the limitation “one end of the elastic piece is fixed on the cover” if the 

Regarding claim 2, is “another end” of the elastic piece a third end or is it referring to the “another end” of claim 1?  The claims could be written in a way to avoid the confusion - don’t use the term another as a name of an end of the elastic piece.

Regarding claim 3, in the limitation “the curved buckling portion passes through the engaging hole and hooks on an edge of the engaging hole,” it is not clear how the curved buckling portion hooks on the engaging hole when in all embodiments shown, it is the clamping head that is at an end of the elastic piece that is opposite from the curved buckling portion that is hooked on the engaging hole.  For 

The claims not addressed above are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandoh et al. (US 8567638).
Regarding claim 1, Bandoh teaches a container intended to hold wet tissues but capable of being used to put pills in it.  The container of Bandoh includes a storage cavity at 11 and a cover 23, the storage cavity defines an upper end opening 24; the cover is matched with the upper end opening (part 37 of the cover matches with opening at 94, fig. 1) and is disposed on the upper end opening of the storage cavity, fig. 1;
One end of the cover is rotatably connected with the box body, col. 3: 24-33; 
Another end of the cover is detachably buckled with the box body, col. 4:48-60, fig. 1 and 6; an elastic piece 50 is disposed on an inner surface of the one end of the cover rotatably connected with the box body; on end of the elastic piece is fixed on the box body at 75 and another end of the elastic piece is buckled with the cover at 76, fig. 1 and 6. 

Regarding claim 2, Bandoh further teaches that an upper edge of sidewall 13a has a recess under 75 and above shelf-like portion at the top of sidewall 13a, where the end of the elastic band is inserted in the recess under ledge at 75 as seen in fig. 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10420703) in view of Bandoh et al. (US 8567638).
Regarding claim 1, Lee teaches a pill organizer, comprising:
a box body 10; wherein the box body comprises at least one pill storage cavity (at 16) and at least one cover 20; the pill storage cavity defining an upper end opening, fig. 5; 
the cover is matched with the upper end opening and is disposed on the upper end opening of the pill storage cavity, fig. 4; 
one end of the cover is rotatably connected with the box body via a hinge at 23 and 132, fig. 3; 
another end of the cover is detachably buckled with the box body, at 182 and 24, fig. 4-6; 
an elastic piece 30 (resilient pushing bar) is disposed on an inner surface of the one end of the cover rotatably connected with the box body, fig. 3-5, col. 3: 10-25; 
one end of the elastic piece is fixed on the box body via engagement of hole at 32 on peg at 152, fig. 3.
Lee does not teach that an end of the elastic piece is buckled with the cover.  
Bandoh teaches an S-shaped elastic piece at 50, fig. 1, buckled with a cover at 23, via a securing portion at 76, fig. 1 and 6, col. 5: 55-62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover and elastic means to be connected via a securing portion in order to maintain the orientation of the elastic member and to limit the extent of the opening of the lid if desired. 

Regarding claim 2, Lee further teaches that an upper edge of one side wall at 15 fig. 3 of the pill storage cavity has a recess (recess surrounds pin at 152, fig. 3); and an end of the elastic piece near 32, fig. 3 of the cover is buckled with the recess, fig. 4.

Regarding claim 5, Lee further teaches that the elastic piece is made from silicone, silicone is considered to be a plastic. 

Regarding claim 6, Lee as modified above further teaches that a rear end of the cover is rotatably connected with an rear end of the pill storage cavity of the box body via hinges, as applied above, see claim 1; 
a front end of the cover is detachably buckled with a front end of the pill storage cavity of the box body, fig. 6; 
Lee as modified above further teaches that the one end of the elastic piece is fixed on an inner surface of the rear end of the cover (via securing portion/clamping seat) at 76 of Bandoh), and the 

Regarding claim 7, Lee further teaches a locking buckle at 18 on the pill storage cavity is disposed on a front end of the box body, fig. 6, and a buckle hole (within 24, fig. 5) is disposed on the front end of the cover; the buckle hole of the cover is buckled with the locking buckle when the cover is closed, fig. 6 and 7.

Regarding claim 8, Lee further teaches that the box body comprises at least one row of pill storage cavities arranged side by side along a longitudinal direction of the box body, fig. 1.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bandoh as applied to claim 2 above, and further in view of Damaghi et al. (US 2007/0278227).
Regarding claim 3, Bandoh teaches all of claim 2, as applied above.  Bandoh further teaches that a clamping seat (securing portion 76 is disposed on a rear end of an inner surface of the cover fig. 1 and 6; and 
an engaging hole (within 76 but not shown) is disposed on the clamping seat, col. 5: 50-62 of Bandoh; 
the elastic piece of is shown as an S-shaped elastic piece, fig. 1; 
Bandoh further teaches that one end of the elastic piece has a curved buckling portion, fig. 6, the elastic piece is curved near the ends where they are buckled.
Bandoh does not teach that the one end of the elastic piece comprises an inverse clamping head.  
However, Damaghi, is analogous art in regard to containers with bias open lids.  Fig. 3 of Damaghi shows a lid at 40 with an elastic opening member at 60.  Fig. 4 of Damaghi shows that the elastic member includes a clamping head lower flange at 69 where the elastic member is threaded through an opening 82, [0050], see fig. 5 and 6 to lock the pin into place.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end of the elastic member and clamping seat of Bandoh to include a clamping head on the end of the elastic member and provide the clamping seat engaging hole (within securing portion 76) as a through hole so that the elastic member will be locked into the slot of the clamping seat securing portion as per the teaching of Damaghi.
Bandoh as modified above results in the assembly method, the curved buckling portion (portion of the elastic member that is attached to the container body) passes through the engaging hole (open hole of securing portion 76) and hooks on an edge of the engaging hole (as part 69 is taught as being secured in hole 82 [0050] of Damaghi), and the curved buckling portion is buckled with the recess (under part 75, fig. 6 of Bandoh).

Regarding claim 4, as seen in Figs. 1 and 6 of Bandoh shows the clamping seat/securing portion 76 as integrated together with the cover; the inverse clamping head of Bandoh as modified above and the curved buckling portion are integrated together with the elastic piece, fig. 6 of Bandoh and Fig. 10 of Damaghi show the elastic piece as being made as a single part.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Bandoh as applied to claim 1 above, and further in view of Cetera.
Regarding claim 9, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the box body is assembled from more than one pill box bodies.
Cetera is analogous art in regard to pill organizers.  Cetera teaches two adjacent pill body bodies 10 are connected by magnetic attraction [0026] (magnetic attraction at 20 and 21); each of the pill box bodies 14 comprises the at least one pill storage cavity (cavity not numbered by seen in fig. 1) defining the upper end opening and at least one cover 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the row of pill containers of Lee to be magnetically attached to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799